FINAL ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6 April 2021 has been entered.
 
Status of the Claims
3.	This action is in response to papers filed 6 April 2021 in which claim 61 was amended, no claims were canceled, and no new claims were added.  All of the amendments have been thoroughly reviewed and entered.  
	The previous rejections under 35 U.S.C. 112 (b)/pre-AIA  second paragraph not reiterated below are withdrawn.
	The previous rejections under 35 U.S.C. 103 are maintained and are reiterated below. 
Applicant’s arguments have been thoroughly reviewed and are addressed following the rejections necessitated by the amendments.


Claim Interpretation
5.	It is noted that claim 61 (upon which claims 62-79 each depend) recites a sample holder “configured to confine a plurality of source points….”  Thus, the plurality of source points (i.e., channels) and target nucleic acids, etc., are actually not a part of the claimed apparatus.  However, based upon the teachings of the specification and the prosecution history, the clams are interpreted as encompassing a sample holder that does include the plurality of source points and the nucleic acids, etc.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

7.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to 

8.	Claims 61, 65, 68, 74-75, and 77-79 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Levene et al (U.S. Patent Application Publication No. US 203/0174992 A1, published 18 September 2003) as evidenced by Korlach et al (U.S. Patent Application Publication No. US 2003/0044781 A1, published 6 March 2003) in view of Knapp et al (U.S. Patent No 6,406,893 B1, issued 18 June 2002), alternatively further in view of Hunter et al (U.S. Patent Application Publication No. US 2002/0001546 A1, published 3 January 2002).
	It is noted that paragraph 0001 of Levene et al states that U.S. Application No. 09/572,530 is incorporated by reference therein.  The ‘530 Application publication is Korlach et al; thus, all of the teachings of Korlach et al are part of the prior art of Levene et al.
	Regarding claim 61, Levene et al teach an apparatus comprising a sample holder, in the form of a glass substrate (paragraph 0038), on which a plurality (i.e., and array) of source points, in the form of tethered (i.e., immobilized) polymerase/DNA complexes (paragraph 0067), which are confined within a plurality of channels, in the form of zero mode waveguides (paragraphs 0011 and 0030 and Figure 19). 
Levene et al teach observation of single molecule enzyme activity (paragraph 0072) and the immobilization of a polymerase molecule to the device (paragraphs 0067-0068).   In addition, Korlach et al teach immobilization of nucleic acid polymerizing enzymes (paragraph 0039) and measuring of a single molecule of nucleic acid (paragraphs 0035 and 0074), as well as having several reactions at different sites on a single support (paragraph 0039); thus, it would have been obvious to have either a single nucleic acid polymerizing enzyme and/or a single nucleic acid target molecule confined (i.e., tethered via immobilization) to each of the plurality of source points.  Levene et al teach a light source for illuminating the source points and causing them to fluoresce (paragraph 0048), and that the light source is at an angle relative to a normal of the holder; namely Figure 2 shows the light coming in at an angle of zero degrees relative to the normal that cuts through the thickness sample holder, which is also 90 degrees to the normal that cuts through the length of the sample holder.  Levene et al further teach a detector, in the form of a camera (paragraph 0077 of Korlach et al)  and an optical assembly for collecting fluorescent signals and forming images of the source points on the detector, in the form of a dichroic mirror (paragraph 0061).  
Levene et al do not explicitly teach the use of electrodes.
However, Knapp et al teach an apparatus wherein an array of channels is controlled by a single pair of electrodes placed at the ends of the arrays of channels (Figure 9 and column 46, line 40-column 47, line 10).  Knapp et al also teach electrophoresis for flowing DNA (i.e., moving fragments; column 25, lines 45-65) to wells for analysis (column 7, lines 45-67), and that the apparatus has the added advantage of allowing sample introduction across the parallel channels without the formation of transverse electrical fields or shorting out of the array of channels (Figure 9 and column 46, line 40-column 47, line 10).  Thus, Knapp et al teach the known techniques discussed above.
It is noted that the courts have held that “while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.”   In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  In addition, “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  Therefore, the various uses recited in the claims (e.g., using the apparatus for sequencing, causing the source points to fluoresce, or collecting the fluorescence signals) fail to define additional structural elements of the claimed apparatus.  Because the prior art teaches the structural elements of the claim, the claim is obvious over the cited prior art.  See MPEP § 2114.
It is noted that MPEP 716.01(c) makes clear that “[t]he arguments of counsel cannot take the place of evidence in the record” (In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965)). Thus, counsel’s mere arguments cannot take the place of evidence in the record.
It is noted that the Response above should not be construed as an invitation to file an after final declaration.  See MPEP 715.09 [R-3].
It would therefore have been obvious to a person of ordinary skill in the art to have modified the apparatus taught by Levene et al with the teachings of Knapp et al to arrive at the instantly claimed apparatus with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in an apparatus having the added advantage of allowing sample introduction across the parallel channels without the formation of transverse electrical fields or shorting out of the array of channels as explicitly taught by Knapp et al (column 46, line 40-column 47, line 10).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Knapp et al could have been applied to the apparatus of Leven et al with predictable results because the known techniques of Knapp et al predictably result in reliable structures for transporting the sample to a channel.
With respect to the claimed channels and their widths, it is noted that a review of the specification yields no limiting definition of a “channel.” Thus, the zero mode waveguides of Levene et al, which are holes (paragraphs 0045-0046) are interpreted as the claimed channels, and the claim has been given the broadest reasonable interpretation consistent with the teachings of the specification regarding a “channel” (In re Hyatt, 211 F.3d1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000) (see MPEP 2111 [R-1]).  
Alternatively, the courts have found that changes in shape are obvious (In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).  Thus, the claimed “channels” are obvious variants of the waveguide holes of the cited prior art.  See MPEP 2144.04 [R-6] IV B.
With respect to the claimed widths, Levene et al teach the channel width (i.e., waveguide dimension) is smaller than the wavelength of the excitation light (paragraph 0037). 
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
Alternatively, it is noted that Levene also teach the source points coincide with channels (paragraph 0075 and Figure 22), as well as transport of fluids using electrophoresis through capillaries (paragraph 0011).  Korlach et al also teach the nanochannels are used for DNA flow control (paragraph 0095) and excitation in capillary channels (paragraph 0006).  Knapp et al also teach electrophoresis for flowing DNA (i.e., moving fragments; column 25, lines 45-65) to wells for analysis (column 7, lines 45-67).
Neither Levene et al, Korlach et al, nor Knapp et al each the alternative embodiment wherein the fluidic channels each confine a source point (i.e., each waveguide is connected only to a single fluidic channel).
However, Hunter et al teach an apparatus comprising a plurality of wherein each well is connected to its own channel (i.e., fluid transfer fiber; paragraphs 0097, 0099, and 0107 and Figures 12b-c).  Hunter et al further teach the apparatus has the added advantage of allowing different conditions to be provided to each member of an array (paragraph 0045).  Thus, Hunter et al teach the known techniques discussed above. 
It would therefore have alternatively been obvious to a person of ordinary skill in the art to have modified the apparatus taught by Levene et al in view of Knapp et al with the teachings of Hunter et al to arrive at the instantly claimed apparatus with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in an apparatus having the added advantage of allowing different conditions to be provided at each member of the array (i.e., of source points) as explicitly taught by Hunter et al (paragraph 0045).  In addition, it would have alternatively been obvious to the ordinary artisan that the known techniques of Hunter et al could have been applied to the apparatus of Levene et al in view of Knapp et al with predictable results because the known techniques of Hunter et al predictably result in reliable structures for transporting the reagents to each source point.
Regarding claim 65, the apparatus of claim 61 is discussed above.  Levene et al teach the sample holder is transparent (paragraph 0041), and that the light enters the transparent substrate (Figure 2) so that total internal reflection is caused (paragraph 0077 of Korlach et al).  
Regarding claim 68, the apparatus of claim 65 is discussed above.  Levene et al teach the excitation light is directed toward a side (i.e., the bottom) of the transparent substrate (Figure 2).  
In addition, it is reiterated that the courts have found that apparatus claims cover what a device is, not what a device does.  Therefore, the various uses recited in the claims (e.g., illuminating from a side) fail to define additional structural elements of the claimed apparatus.  Because the prior art teaches the structural elements of the claim, the claim is obvious over the cited prior art.  
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
	Regarding claim 74, the apparatus of claim 61 is discussed above.  Levene et al teach the sample holder is a transparent substrate having a metallic (i.e., aluminum) film therein, which spatially confines and separates the plurality of source points (paragraphs 0038 and 0073 and Figures 19-20).
	Regarding claim 75, the apparatus of claim 74 is discussed above.  Levene et al teach the lateral dimension (i.e., including the width) is smaller than the wavelength of the excitation light (paragraph 0037), as well as a pattern of channels (e.g., Figure 22 and paragraph 0075) 
	With respect to the stretching, it is noted that Levene et al teach the dimensions (including the length) are less than half the wavelength of the exciting light (paragraph 0037), which includes 488 nm light (paragraph 0061).  The length would therefore be less than 250 nm. The length of a base pair of DNA is about 0.34 nm; thus, a 250 nm channel would be sufficient to allow stretching of a 700-mer of DNA.
In addition, it is reiterated that the courts have found that apparatus claims cover what a device is, not what a device does.  Therefore, the various uses recited in the claims (e.g., illuminating from a side) fail to define additional structural elements of the claimed apparatus.  Because the prior art teaches the structural elements of the claim, the claim is obvious over the cited prior art.  
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
	Regarding claims 77-78, the apparatus of claim 61 is discussed above.  Knapp et al teach the first electrode is disposed above (i.e., upstream) from one end of the channels and the second electrode is disposed below (i.e., downstream) of the other end of the channels (Figure 9).
	Alternatively, it is noted that claims 78 and 79 only refer to the orientation of the second electrode, whereas claim 77 only refers to the first electrode.  Thus, the first electrode of claim 77 is interpreted as the electrode at the inlet port, as is the second electrode of claims 78-79.
Knapp et al teach the electrodes and reagents (i.e., fluid elements) are introduced into access ports (column 43, lines 1-15), and that the electrodes are in ports 938 and 340 of Figure 9 (column 46, line 40-column 47, line 15).  Knapp et al further teach reagents above or below the ports (Figure 13 and column 55, lines 40-67).  Thus it would have been obvious that the electrode at the entry port (i.e., the first electrode of claim 77 or the second electrode of claims 78-79) could be above the port, and thus above the first end of a channel (i.e., claim 77), or below the sample holder (i.e., claim 78), and thus under the sample holder (i.e., claim 79).
It is also noted that the courts have held that the rearrangement of parts within a device is obvious when the arrangement does not specifically modify the operation of the device (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)).  See MPEP §2144.04.  Thus, any arrangement of the first of second electrode merely represents an obvious rearrangement of the electrodes of the prior art.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  




9.	Claims 62-63, 65-68, and 70-72 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Levene et al (U.S. Patent Application Publication No. US 203/0174992 A1, published 18 September 2003) as evidenced by Korlach et al (U.S. Patent Application Publication No. US 2003/0044781 A1, published 6 March 2003) in view of Knapp et al (U.S. Patent No 6,406,893 B1, issued 18 June 2002) alternatively further in view of Hunter et al (U.S. Patent Application Publication No. US 2002/0001546 A1, published 3 January 2002) as applied to claim 61 above, and further in view of King et al (U.S. Patent No. 5,633,724, issued 27 May 1997).
It is noted that while claims 65 and 68 have been rejected as described above, the claims are also obvious using the interpretation outlined below.
	Regarding claims 62, 65-68, and 70-72, the apparatus of claim 61 is discussed above in Section 8.
	While Levene et al teach a detector having multiple pixel elements, in the form of a CCD camera (paragraph 0077 of Korlach et al), neither Levene et al, Knapp et al, nor, alternatively, Hunter et al do not teach the optical assembly and detector are arranged to that spatially resolved images are formed on the detector (i.e., claim 62).
	However, King et al teach an apparatus comprising a pixel detector array and a light source (Abstract), as well as an optical assembly, in the form of a filter which collects the optical signal (column 5, lines 50-60).  The filter is positioned to provide an optical image on a two-dimensional array detector (column 6, lines 1-20), and the pixels are discrete regions on the array where reactions have taken place (column 4, lines 40-55); thus, the optical images are spatially resolved (i.e., claim 62).  King et al also teach a transparent substrate, wherein the excitation light enters the transparent substrate at an angle at which total internal reflection occurs (i.e., claim 65; column 5, lines 5-35).  The sample holder comprises a transparent member in contact with the transparent substrate, in the form of a prism, which is a spectrum dispersing device that spectrally resolves the signals (i.e., claims 71-72) which directs the light toward the sample holder through itself from the bottom side of the transparent substrate (i.e., claims 66-68; column 5, lines 5-35 and Figures 1 and 3).  King et al also teach the detector is an intensified CCD (i.e., the ICCD of claim 70; column 6, lines 1-20).  King et al also teach the apparatus has the added advantage of minimizing scattered background light (column 2, lines 60-67).  Thus, King et al teach the known techniques discussed above.	
It would therefore have been obvious to a person of ordinary skill in the art to have modified the apparatus taught by Levene et al in view of Knapp et al and, alternatively, Hunter et al with the teachings of King et al to arrive at the instantly claimed apparatus with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in an apparatus having the added advantage of minimizing scattered background light as explicitly taught by King et al (column 22, lines 60-67).  In addition, it would have been obvious to the ordinary artisan that the known techniques of King et al could have been applied to the apparatus of Levene et al in view of Knapp and, alternatively, Hunter et al with predictable results because the known techniques of King et al predictably result in an arrangement of fluorescence detection components useful for detecting nucleic acids.
	Regarding claim 63, the apparatus of claim 62 is discussed above.  
It is noted that the courts have found that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05 II.  
Thus, the claimed angle merely represents routine optimization of the angle that orients the light source relative to the sample holder. 
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
In addition, King et al teach the use of Brewster’s angle for minimizing loss of the light (column 13, lines 15-30).  Thus, it would have been obvious to position the angle within 10 degrees of Brewster’s angle to minimize the loss of light.

10.	 Claim 64 is rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Levene et al (U.S. Patent Application Publication No. US 203/0174992 A1, published 18 September 2003) ) in view of Knapp et al (U.S. Patent No 6,406,893 B1, issued 18 June 2002) and King et al (U.S. Patent No. 5,633,724, issued 27 May 1997) as evidenced by Korlach et al (U.S. Patent Application Publication No. US 2003/0044781 A1, published 6 March 2003) alternatively further in view of Hunter et al (U.S. Patent Application Publication No. US 2002/0001546 A1, published 3 January 2002) as applied to claim 63 above, and further in view of Schawaller et al (U.S. Patent Application Publication No. US 2004/0047770 A1, published 11 March 2004).
	Regarding claim 64, the apparatus of claim 63 is discussed above in Section 9.  
	Neither Levene et al, Knapp et al, King et al, nor, alternatively, Hunter et al teach the excitation light is linearly polarized.
	However, Schawaller et al teach an apparatus wherein excitation light is angled at Brewster’s angle using light that is linearly polarized in the plane of incidence, which has the added advantage of resulting in no reflection losses (paragraph 0036).  Thus, Schawaller et al teach the known techniques discussed above.	
It would therefore have been obvious to a person of ordinary skill in the art to have modified the apparatus taught by Levene et al in view of Knapp et al, King et al, and, alternatively, Hunter et al with the teachings of Schawaller et al to arrive at the instantly claimed apparatus with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in an apparatus having the added advantage of having no reflection losses as explicitly taught by Schawaller et al (paragraph 0036).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Schawaller et al could have been applied to the apparatus of Levene et al in view of Knapp et al, King et al, and, alternatively, Hunter et al with predictable results because the known techniques of Schawaller et al predictably result in alight useful for detection of total internal reflection.




11. 	Claim 69 is rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Levene et al (U.S. Patent Application Publication No. US 203/0174992 A1, published 18 September 2003) in view of Knapp et al (U.S. Patent No 6,406,893 B1, issued 18 June 2002) as evidenced by Korlach et al (U.S. Patent Application Publication No. US 2003/0044781 A1, published 6 March 2003) alternatively further in view of Hunter et al (U.S. Patent Application Publication No. US 2002/0001546 A1, published 3 January 2002) as applied to claim 68 above, alternatively further in view of Harris (U.S. Patent No. 5,153,770, issued 6 October 1992).
	Regarding claim 69, the apparatus of claim 68 is discussed above in Section 8.
While Levene et al do not teach a beveled edge, it is reiterated that the courts have found that changes in shape are obvious.  Thus, the beveled edge of the instant claim is an obvious variant of the substrate of the prior art. 
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
Alternatively, Harris teaches a substrate for total internal reflection, wherein the substrate has a beveled edge, which has the added advantage of minimizing reflection losses (column 3, lines 25-67).  Thus, Harris teaches the known techniques discussed above.
It would therefore have alternatively been obvious to a person of ordinary skill in the art to have modified the apparatus taught by Levene et al in view of Knapp et al and, alternatively, Hunter et al with the teachings of Harris to arrive at the instantly claimed apparatus with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in an apparatus having the added advantage of minimizing reflection losses as explicitly taught by Harris (column 3, lines 25-67).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Harris could have been applied to the apparatus of Levene et al in view of Knapp et al and, alternatively, Hunter et al with predictable results because the known techniques of Harris predictably result in a substrate geometry suitable for total internal reflection.

12.	Claim 69 is rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Levene et al (U.S. Patent Application Publication No. US 203/0174992 A1, published 18 September 2003) in view of Knapp et al (U.S. Patent No 6,406,893 B1, issued 18 June 2002) and King et al (U.S. Patent No. 5,633,724, issued 27 May 1997) as evidenced by Korlach et al (U.S. Patent Application Publication No. US 2003/0044781 A1, published 6 March 2003) alternatively further in view of Hunter et al (U.S. Patent Application Publication No. US 2002/0001546 A1, published 3 January 2002) as applied to claim 68 above, and further in view Harris (U.S. Patent No. 5,153,770, issued 6 October 1992).
It is noted that while claim 69 has been rejected as described above, the claim is also obvious using the interpretation outlined below.
	Regarding claim 69, the apparatus of claim 68 is discussed above in Section 10.
While neither Levene et al, Knapp et al, King et al, nor, alternatively, Hunter et al teach a beveled edge, it is reiterated that the courts have found that changes in shape are obvious.  Thus, the beveled edge of the instant claim is an obvious variant of the substrate of the prior art.  
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
Alternatively, Harris teaches a substrate for total internal reflection, wherein the substrate has a beveled edge, which has the added advantage of minimizing reflection losses (column 3, lines 25-67).  Thus, Harris teaches the known techniques discussed above.
It would therefore have alternatively been obvious to a person of ordinary skill in the art to have modified the apparatus taught by Levene et al in view of Knapp et al, King et al, and, alternatively, Hunter et al with the teachings of Harris to arrive at the instantly claimed apparatus with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in an apparatus having the added advantage of minimizing reflection losses as explicitly taught by Harris (column 3, lines 25-67).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Harris could have been applied to the apparatus of Levene et al in view of Knapp et al, King et al, and, alternatively, Hunter et al with predictable results because the known techniques of Harris predictably result in a substrate geometry suitable for total internal reflection.



13.	Claim 73 is rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Levene et al (U.S. Patent Application Publication No. US 203/0174992 A1, published 18 September 2003) in view of Knapp et al (U.S. Patent No 6,406,893 B1, issued 18 June 2002) and King et al (U.S. Patent No. 5,633,724, issued 27 May 1997) as evidenced by Korlach et al (U.S. Patent Application Publication No. US 2003/0044781 A1, published 6 March 2003) alternatively further in view of Hunter et al (U.S. Patent Application Publication No. US 2002/0001546 A1, published 3 January 2002) as applied to claim 72 above, and further in view Dietz et al (U.S. Patent Application Publication No US 2004/0079893 A1, published 29 April 2004).
	Regarding claim 73, the apparatus of claim 72 is discussed above in Section 9.
	Neither Levene et al, Knapp et al, King et al, nor, alternatively, Hunter et al teach the optical assembly comprises the claimed filters.
	However, Dietz et al teach an apparatus comprising a CCD detector and an optical assembly, in the form of CCD based confocal spectroscopy instrumentation (Abstract), which includes a dichroic filter which sends different wavelength portions to different pixels of two CCD detectors (paragraph 0029 and Figure 2).  Dietz et al also teach the apparatus has the added advantage of reducing sensitivity due to fluorophore saturation (paragraph 0014).  Thus, Dietz et al teach the known techniques discussed above.
	With respect to the claimed plurality of dichroic filters, it is noted that Dietz et al explicitly teach (e.g., paragraphs 0004 and 0028) the apparatus comprises “dichroic filters.”  The plural recitation “dichroic filters” is interpreted as including more than one.
	Alternatively, it is noted that the courts have held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  See MPEP 2144.04 VI.B.
It is reiterated that the courts have held that the rearrangement of parts within a device is obvious when the arrangement does not specifically modify the operation of the device.  Thus, it would alternatively have been obvious to have any arrangement of duplicate dichroic filters.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
It would therefore have been obvious to a person of ordinary skill in the art to have modified the apparatus taught by Levene et al in view of Knapp et al, King et al, and, alternatively, Hunter et al with the teachings of Dietz et al to arrive at the instantly claimed apparatus with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in an apparatus having the added advantage of reducing sensitivity to fluorophore saturation as explicitly taught by Dietz et al (paragraph 0014).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Dietz et al could have been applied to the apparatus of Levene et al in view of Knapp et al, King et al, and, alternatively, Hunter et al with predictable results because the known techniques of Dietz et al predictably result in optics useful for the detection of fluorescent signals.

14.	Claim 76 is rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Levene et al (U.S. Patent Application Publication No. US 203/0174992 A1, published 18 September 2003) in view of Knapp et al (U.S. Patent No 6,406,893 B1, issued 18 June 2002) as evidenced by Korlach et al (U.S. Patent Application Publication No. US 2003/0044781 A1, published 6 March 2003) alternatively further in view of Hunter et al (U.S. Patent Application Publication No. US 2002/0001546 A1, published 3 January 2002) as applied to claim 75 above, and further in view of Schawaller et al (U.S. Patent Application Publication No. US 2004/0047770 A1, published 11 March 2004).
	Regarding claim 76, the apparatus of claim 75 is discussed above in Section 8.  
	Neither Levene et al, Knapp et al, nor, alternatively, Hunter et al teach the excitation light is linearly polarized.
	However, Schawaller et al teach an apparatus wherein excitation light is angled at Brewster’s angle using light that is linearly polarized in the plane of incidence, which has the added advantage of resulting in no reflection losses (paragraph 0036).  Thus, Schawaller et al teach the known techniques discussed above.	
It would therefore have been obvious to a person of ordinary skill in the art to have modified the apparatus taught by Levene et al in view of Knapp et al and, alternatively, Hunter et al with the teachings of Schawaller et al to arrive at the instantly claimed apparatus with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in an apparatus having the added advantage of having no reflection losses as explicitly taught by Schawaller et al (paragraph 0036).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Schawaller et al could have been applied to the apparatus of Levene et al in view of Knapp et al and, alternatively, Hunter et al with predictable results because the known techniques of Schawaller et al predictably result in alight useful for detection of total internal reflection. 

15.	Claim 81 is rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Levene et al (U.S. Patent Application Publication No. US 203/0174992 A1, published 18 September 2003) in view of Knapp et al (U.S. Patent No 6,406,893 B1, issued 18 June 2002) and Schawaller et al (U.S. Patent Application Publication No. US 2004/0047770 A1, published 11 March 2004) as evidenced by Korlach et al (U.S. Patent Application Publication No. US 2003/0044781 A1, published 6 March 2003) alternatively further in view of Hunter et al (U.S. Patent Application Publication No. US 2002/0001546 A1, published 3 January 2002).
It is noted that paragraph 0001 of Levene et al states that U.S. Application No. 09/572,530 is incorporated by reference therein.  The ‘530 Application publication is Korlach et al; thus, all of the teachings of Korlach et al are part of the prior art of Levene et al.
	Regarding claim 81, Levene et al teach an apparatus comprising a sample holder, in the form of a glass substrate (paragraph 0038), on which a plurality (i.e., and array) of source points, in the form of tethered (i.e., immobilized) polymerase/DNA complexes (paragraph 0067), which are confined within a plurality of slots, in the form of zero mode waveguides (paragraphs 0011 and 0030 and Figure 19).
Levene et al teach observation of single molecule enzyme activity (paragraph 0072) and the immobilization of a polymerase molecule to the device (paragraphs 0067-0068).   In addition, Korlach et al teach immobilization of nucleic acid polymerizing enzymes (paragraph 0039) and measuring of a single molecule of nucleic acid (paragraphs 0035 and 0074), as well as having several reactions at different sites on a single support (paragraph 0039); thus, it would have been obvious to have either a single nucleic acid polymerizing enzyme or a single nucleic acid target molecule confined to each of the plurality of source points.  
Levene et al teach a light source for illuminating the source points and causing them to fluoresce (paragraph 0048), and that the light source is at an angle relative to a normal of the holder; namely Figure 2 shows the light coming in at an angle of zero degrees relative to the normal that cuts through the thickness sample holder, which is also 90 degrees to the normal that cuts through the length of the sample holder.  Levene et al further teach a detector, in the form of a camera (paragraph 0077 of Korlach et al)  and an optical assembly for collecting fluorescent signals and forming images of the source points on the detector, in the form of a dichroic mirror (paragraph 0061).  
Levene et al do not explicitly teach the use of electrodes.
However, Knapp et al teach an apparatus wherein an array of channels is controlled by a single pair of electrodes placed at the ends of the arrays of channels (Figure 9 and column 46, line 40-column 47, line 10).  Knapp et al also teach electrophoresis for flowing DNA (i.e., moving fragments; column 25, lines 45-65), and that the apparatus has the added advantage of allowing sample introduction across the parallel channels without the formation of transverse electrical fields or shorting out of the array of channels (Figure 9 and column 46, line 40-column 47, line 10).  Thus, Knapp et al teach the known techniques discussed above.
It is reiterated that the courts have held that apparatus claims cover what a device is, not what a device does.  Therefore, the various uses recited in the claims (e.g., using the apparatus for sequencing, causing the source points to fluoresce, or collecting the fluorescence signals) fail to define additional structural elements of the claimed apparatus.  Because the prior art teaches the structural elements of the claim, the claim is obvious over the cited prior art.  
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
It would therefore have been obvious to a person of ordinary skill in the art to have modified the apparatus taught by Levene et al with the teachings of Knapp et al to arrive at the instantly claimed apparatus with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in an apparatus having the added advantage of allowing sample introduction across the parallel channels without the formation of transverse electrical fields or shorting out of the array of channels as explicitly taught by Knapp et al (column 46, line 40-column 47, line 10).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Knapp et al could have been applied to the apparatus of Leven et al with predictable results because the known techniques of Knapp et al predictably result in reliable structures for transporting the sample to a channel.
	While Levene et al teach polarized light (paragraphs 0055, 0061, and 0069; see also paragraph 0084 of Korlach et al), and while Knapp et al teach fluorescence polarization (column 20, lines 34-59), neither Levene et al nor Knapp et al teach the excitation light is linearly polarized.
	However, Schawaller et al teach an apparatus wherein excitation light is angled at Brewster’s angle using light that is linearly polarized in the plane of incidence, which has the added advantage of resulting in no reflection losses (paragraph 0036).  Thus, Schawaller et al teach the known techniques discussed above.	
It would therefore have been obvious to a person of ordinary skill in the art to have modified the apparatus taught by Levene et al in view of Knapp et al with the teachings of Schawaller et al to arrive at the instantly claimed apparatus with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in an apparatus having the added advantage of having no reflection losses as explicitly taught by Schawaller et al (paragraph 0036).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Schawaller et al could have been applied to the apparatus of Levene et al in view of Knapp et al with predictable results because the known techniques of Schawaller et al predictably result in alight useful for detection of total internal reflection. 
With respect to the claimed slots and their widths, it is noted that a review of the specification yields no limiting definition of a “slot.” Thus, the zero mode waveguides of Levene et al, which are holes (paragraphs 0045-0046), are interpreted as the claimed slots, and the claim has been given the broadest reasonable interpretation consistent with the teachings of the specification regarding a “slot.”  
Alternatively, it is reiterated that the courts have found that changes in shape are obvious.  Thus, the claimed “slots” are obvious variants of the waveguide holes of the cited prior art.  
It is noted that Levene et al also refer to the waveguides as observation volumes (e.g., paragraph 0037).  Korlach et al explicitly teach the observation volumes are within nanochannels (paragraph 0091); thus, the waveguides are nanochannels, which are slot-shaped (Figures 9B and 10A-B; see also paragraph 0094).
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
With respect to the claimed widths, Levene et al teach the channel width (i.e., waveguide dimension) is smaller than the wavelength of the excitation light (paragraph 0037). 
Alternatively, it is noted that Levene also teach the source points coincide with channels (paragraph 0075 and Figure 22), as well as transport of fluids using electrophoresis through capillaries (paragraph 0011).  Korlach et al also teach the nanochannels are used for DNA flow control (paragraph 0095) and excitation in capillary channels (paragraph 0006).  Knapp et al also teach electrophoresis for flowing DNA (i.e., moving fragments; column 25, lines 45-65) to wells for analysis (column 7, lines 45-67).
Neither Levene et al, Korlach et al, Schawaller et al, nor Knapp et al each the alternative embodiment wherein the fluidic channels each confine a source point (i.e., each waveguide is connected only to a single fluidic channel).
However, Hunter et al teach an apparatus comprising a plurality of wherein each well is connected to its own channel (i.e., fluid transfer fiber; paragraphs 0097, 0099, and 0107 and Figures 12b-c).  Hunter et al further teach the apparatus has the added advantage of allowing different conditions to be provided to each member of an array (paragraph 0045).  Thus, Hunter et al teach the known techniques discussed above. 
It would therefore have alternatively been obvious to a person of ordinary skill in the art to have modified the apparatus taught by Levene et al in view of Knapp et al and Schawaller et al with the teachings of Hunter et al to arrive at the instantly claimed apparatus with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in an apparatus having the added advantage of allowing different conditions to be provided at each member of the array (i.e., of source points) as explicitly taught by Hunter et al (paragraph 0045).  In addition, it would have alternatively been obvious to the ordinary artisan that the known techniques of Hunter et al could have been applied to the apparatus of Levene et al in view of Knapp et al and Schawaller et al with predictable results because the known techniques of Hunter et al predictably result in reliable structures for transporting the reagents to each source point.


Response to Arguments
16.	Applicant's arguments filed 6 April 2021 (hereafter the “Remarks”) have been fully considered but they are not persuasive for the reasons discussed above.
A.	Applicant’s argues on page 7 of the Remarks regarding the previous rejection of the claims as indefinite have been considered.  The rejection is withdrawn.
B.	Applicant argues on pages 7-8 of the Remarks that Leven et al teach holes (including zero-mode waveguides) and do no teach fluid channels.  Thus, Applicant argues Leven et al individually.
As noted in the previous Office Action, that the claims encompass source points and the polymerase and/or target enzyme complexes, and the zero mode waveguides are now interpreted as the “channels” or “slots,” as discussed in the rejections above.
In response to Applicant's argument that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which applicant relies (i.e., fluidic channels) are not recited in the rejected claims (with the exception of claim 66).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In addition, as noted in the rejections above, Levene also teach the source points coincide with channels (paragraph 0075 and Figure 22), as well as transport of fluids using electrophoresis through capillaries (paragraph 0011).  Korlach et al also teach the nanochannels are used for DNA flow control (paragraph 0095) and excitation in capillary channels (paragraph 0006).  Knapp et al also teach electrophoresis for flowing DNA (i.e., moving fragments; column 25, lines 45-65) to wells for analysis (column 7, lines 45-67).
Further, the prior art of Hunter et al is relied upon for teaching an apparatus comprising a plurality of wherein each well is connected to its own channel (i.e., fluid transfer fiber; paragraphs 0097, 0099, and 0107 and Figures 12b-c).  
C.	Applicant argues on page 8 of the Remarks that Leven et al do not teach channels.
However, as noted above, Levene also teach the source points coincide with channels (paragraph 0075 and Figure 22).
D.	Applicant argues on page 8 of the Remarks that Levene et al do not teach the dimensions of the channels.
In response to Applicant's argument that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which applicant relies (i.e., the channel dimensions) are not recited in the rejected claims (with the exception of claim 66).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.
With respect to the claimed widths, Levene et al teach the channel width (i.e., waveguide dimension) is smaller than the wavelength of the excitation light (paragraph 0037). 
E.	Applicant argues on page 8 of the Remarks that the waveguides of Levene et al are different from the channels and that the “Levene makes clear that zero-mode waveguides do not ‘include’ the channels.”
However, paragraph 0075 of Levene et clearly teaches the waveguides are part of the channels, as the “allow analysis of material as it passes thought the channel.”
Further, any additional structural limitations taught by Levene et al (e.g., more than one source points in a given channel) are encompassed by the open claim language “comprising” found in the instant claims. 
It is also reiterated that the courts have held that apparatus claims cover what a device is, not what a device does.  Because the prior art teaches the structural elements of the claim, the claim is obvious over the cited prior art.  
F.	Applicant argues on page 9 of the Remarks that there is no motivation to add the electrodes of Knapp et al.  
This argument was addressed in the previous Office Action.  It is reiterated that Knapp et al teach an apparatus wherein an array of channels is controlled by a single pair of electrodes placed at the ends of the arrays of channels (Figure 9 and column 46, line 40-column 47, line 10).  Knapp et al also teach electrophoresis for flowing DNA (i.e., moving fragments; column 25, lines 45-65) to wells for analysis (column 7, lines 45-67).  Thus, the electrodes would clearly be useful for drawing reagents to the wells (i.e., waveguides/channels), and it would be obvious to place them at opposite ends of the array of channels (i.e., waveguides; see, for example Figure 8 of Knapp et al, which shows electrodes 804 and 806 at opposite ends of an array of channels [column 46 of Knapp et al]).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Knapp et al explicitly teach the apparatus has the added advantage of allowing sample introduction across the parallel channels without the formation of transverse electrical fields or shorting out of the array of channels (Figure 9 and column 46, line 40-column 47, line 10).  Thus, Knapp et al teach the known techniques discussed above, and the modification is obvious.
In addition, it is also noted that the Supreme Court ruling for KSR Int’l Co. v. Teleflex, Inc. (No 04-1350 (US 30 April 2007) forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness.  See Ex parte Smith (USPQ2d, slip op. at 20 (Bd. Pat. App. & Interf. June 25, 2007).
G.	Applicant argues on page 9 of the Remarks that the examiner has ignored functional limitations, which was argued in the previous two responses. This argument remains unconvincing, as Applicant has still not indicated which functional limitations have not been addressed in the rejections above.
H.	Applicant’s remaining arguments rely on alleged deficiencies previously addressed, which are unpersuasive for the reasons discussed above.  Therefore, the claims remained rejected based on the prior art citations presented in the rejections.	


Conclusion
17.	No claim is allowed.
18.	All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
19.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert T. Crow whose telephone number is (571)272-1113.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave T. Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Robert T. Crow
Primary Examiner
Art Unit 1634



/Robert T. Crow/Primary Examiner, Art Unit 1634